Montgomery App. No. 26525, 2016-Ohio-135. This cause is pending before the court as an appeal from the Court of Appeals for Montgomery County.
Upon consideration of the motion of amicus curiae Ohio Attorney General Michael DeWine to participate in oral argument scheduled for Tuesday, February 28, 2017, it is ordered by the court that the motion is granted. Amicus curiae Ohio Attorney General Michael DeWine is permitted five minutes of oral-argument time and shall argue after the completion of appellee’s 15 minutes of oral-argument time.
It is further ordered that appellant is allotted 20 total minutes of oral-argument time.